DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.501 V16.3.0 (2019-12) (hereinafter “3GPP”).
 	Regarding claims 1 and 9, 3GPP teaches a wireless communication device, comprising: a transceiver; and a processor coupled to the transceiver, wherein the processor is configured to: send a signal to a wireless communication network indicating the wireless communication device supports header compression (HC) for data transfer over a control plane (Page 455: The UE shall include the Header compression configuration IE if: the PDU session type value of the PDU session type IE is set to "IPv4", "IPv6", "IPv4v6", or "Ethernet"; the UE indicates "Control Plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GMM capability IE of the REGISTRATION REQUEST message; Page 370; Page 484, Header compression for control plane CIoT 5GS optimization (5G-HC-CP CIoT) (octet 3, bit 7).This bit indicates the capability for header compression for control plane CIoT 5GS optimization); obtain a response from the wireless communication network indicating the wireless communication network supports HC for data transfer over the control plane; and communicate with the wireless communication network over the control plane using Ethernet HC (Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Page 139: After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS. Page 496).
 	3GPP does not explicitly teach the wireless communication device and the wireless communication network sending indication/response that the wireless communication device/the wireless communication network supports Ethernet header compression (EHC).
 	However, 3GPP teaches optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression (Page 139. Page 324, the PDN type shall be set to "Ethernet" if the PDU session type is "Ethernet" and the UE and the network support Ethernet PDN type in S1 mode); UE shall include the Header compression configuration IE in the PDU SESSION ESTABLISHMENT REQUEST message (Page 369) and the coding of header compression configuration may be updated for the Ethernet PDU session ( Page 455, Page 578: 9.11.4.24).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send indication/response that the wireless communication device/the wireless communication network supports EHC in the system of 3GPP to distinguish the type of header compression supported/performed.
 	Regarding claims 2 and 10, 3GPP teaches the wireless communication device of claim 1, wherein the processor is further configured to send the signal as a mobility management registration request message that includes an indication of support for EHC for data transfer over the control plane (pages 75: mobility registration, Pages 496 and 498).
Regarding claims 3 and 11, 3GPP teaches the wireless communication device of claim 1, wherein the processor is further configured to obtain the response from the wireless communication network within a mobility management registration acceptance message (page 75, Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Page 496).
 	Regarding claims 4 and 12, 3GPP teaches the wireless communication device of claim 1, wherein the processor is further configured to send a request signal to the wireless communication network that includes a request to use EHC for data transfer over the control plane (Page 433, Page 454: PDU session establishment request, Page 463, PDU session modification request, Page 464).
 	Regarding claims 5 and 13, 3GPP teaches the wireless communication device of claim 4, wherein the processor is further configured to send the request signal within a protocol data unit (PDU) session establishment request message (Page 433, Page 454: PDU session establishment request, Page 458: 8.3.2.17).
 	Regarding claims 6 and 14, 3GPP teaches the wireless communication device of claim 4, wherein the processor is further configured to send the request signal within a protocol data unit (PDU) session modification message (Page 433, Page463: PDU session modification message content includes header compression configuration, Page 464: 8.7.7.12).
 	Regarding claims 7 and 15, 3GPP teaches the wireless communication device of claim 1, wherein the processor is further configured to send an Ethernet packet compressed using EHC over the control plane to communicate with the wireless communication network (Page 27: Control plane CIoT 5GS optimization: signalling optimizations to enable efficient transport of user data (IP, Ethernet, Unstructured or SMS) over control plane via the AMF including optional header compression of IP data and Ethernet data. Page 139: optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression. After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS).
 	Regarding claims 8 and 16, 3GPP teaches the wireless communication device of claim 1, wherein the processor is further configured to receive an Ethernet packet compressed using EHC over the control plane to communicate with the wireless communication network (Page 27: Control plane CIoT 5GS optimization: signalling optimizations to enable efficient transport of user data (IP, Ethernet, Unstructured or SMS) over control plane via the AMF including optional header compression of IP data and Ethernet data. Page 139: optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression. After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS).
 	Regarding claims 17 and 25, 3GPP teaches a network component of a wireless communication network, the network component comprising: a network interface; and
a processor coupled to the network interface, wherein the processor is configured to
obtain a signal from a wireless communication device indicating the wireless communication device supports header compression (HC) for data transfer over a control plane (Page 455: The UE shall include the Header compression configuration IE if: the PDU session type value of the PDU session type IE is set to "IPv4", "IPv6", "IPv4v6", or "Ethernet"; the UE indicates "Control Plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GMM capability IE of the REGISTRATION REQUEST message; Page 370; Page 484: Header compression for control plane CIoT 5GS optimization (5G-HC-CP CIoT) (octet 3, bit 7).This bit indicates the capability for header compression for control plane CIoT 5GS optimization);send a response to the wireless communication device indicating the wireless communication network supports HC for data transfer over the control plane; and communicate with the wireless communication device over the control plane using Ethernet HC (Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Pages 139 and 496).
 	3GPP does not explicitly teach the wireless communication device and the wireless communication network sending indication/response that the wireless communication device/the wireless communication network supports Ethernet header compression (EHC).
 	However, 3GPP teaches optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression (Page 139. Page 324, the PDN type shall be set to "Ethernet" if the PDU session type is "Ethernet" and the UE and the network support Ethernet PDN type in S1 mode); UE shall include the Header compression configuration IE in the PDU SESSION ESTABLISHMENT REQUEST message (Page 369) and the coding of header compression configuration may be updated for the Ethernet PDU session ( Page 455, Page 578: 9.11.4.24).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send indication/response that the wireless communication device/the wireless communication network supports EHC in the system of 3GPP to distinguish the type of header compression supported/performed.
 	Regarding claims 18 and 26, 3GPP teaches the network component of claim 17, wherein the processor is further configured to obtain the signal as a mobility management registration request message that includes an indication of support for EHC for data transfer over the control plane (pages 75: mobility registration, Pages 496 and 498).
   	Regarding claim 19, 3GPP teaches the network component of claim 17, wherein the processor is further configured to send the response to the wireless communication device within a mobility management registration acceptance message (page 75, Page 455: the network indicates "Control plane CIoT 5GS optimization supported" and "Header compression for control plane CIoT 5GS optimization supported" in the 5GS network support feature IE of the REGISTRATION ACCEPT message, Pages 496).
 	Regarding claims 20 and 27, 3GPP Teaches the network component of claim 17, wherein the processor is further configured to obtain a request signal from the wireless communication device that includes a request to use EHC for data transfer over the control plane Page 433, Page 454: PDU session establishment request, 463, PDU session modification request, Page 464).
 	Regarding claim 21, 3GPP teaches the network component of claim 20, wherein the processor is further configured to obtain the request signal within a protocol data unit (PDU) session establishment request message (Page 433: Page 454, PDU session establishment request, Page 463: PDU session modification request, Page 464).
 	Regarding claim 22, 3GPP teaches the network component of claim 20, wherein the processor is further configured to obtain the request signal within a protocol data unit (PDU) session modification message (Page 433, Page 463: PDU session modification message content includes header compression configuration, Page 464: 8.7.7.12).
 	Regarding claims 23 and 29, 3GPP teaches the network component of claim 17, wherein the processor is further configured to send an Ethernet packet compressed using EHC over the control plane to communicate with the wireless communication device (Page 27: Control plane CIoT 5GS optimization: signalling optimizations to enable efficient transport of user data (IP, Ethernet, Unstructured or SMS) over control plane via the AMF including optional header compression of IP data and Ethernet data. Page 139: optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression. After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS).
 	Regarding claims 24 and 30, 3GPP teaches the network component of claim 17, wherein the processor is further configured to receive an Ethernet packet compressed using EHC over the control plane to communicate with the wireless communication device (Page 27: Control plane CIoT 5GS optimization: signalling optimizations to enable efficient transport of user data (IP, Ethernet, Unstructured or SMS) over control plane via the AMF including optional header compression of IP data and Ethernet data. Page 139: optional header compression of IP data and Ethernet data can be applied to PDU sessions with IP PDU session type and Ethernet PDU session type that are configured to support header compression. After completion of the registration procedure, the UE and the network can then use the accepted CIoT 5GS optimizations for the transfer of user data (IP, Ethernet, Unstructured and SMS).
 	Regarding claim 28, 3GPP teaches the method of claim 27, further comprising sending an indication of acceptance to use EHC to the wireless communication device (Page 456: PDU session establishment accept, Page 455, Page 578: 9.11.4.24).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477